         Case 1:18-cv-10506-ADB Document 174 Filed 07/12/19 Page 1 of 13



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

SAMUEL KATZ, ALEXANDER                           No. 1:18-cv-10506
BRAURMAN, LYNNE RHODES,
individually, and on their own behalf and        PLAINTIFFS’ CONDITIONAL FEDERAL
on behalf of all others similarly situated,      RULE 56(d) APPLICATION TO DENY
                                                 OR DELAY DEFENDANTS’ MOTION
                 Plaintiffs,                     FOR SUMMARY JUDGMENT
        v.

LIBERTY POWER CORP., LLC,
LIBERTY POWER HOLDINGS, LLC,
Delaware limited liability companies,

          Defendants.
LIBERTY POWER CORP., LLC, and
LIBERTY POWER HOLDINGS, LLC,

                 Third-Party Plaintiffs,
        v.

MEZZI MARKETING, LLC,

                 Third-Party Defendant.




Plaintiffs’ Conditional Rule 56(d) Application                         No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 174 Filed 07/12/19 Page 2 of 13



        Plaintiffs Samuel Katz and Lynne Rhodes (collectively, “Plaintiffs”) hereby submit their

conditional application under Rule 56(d) to deny or delay Defendants Liberty Power Corp., LLC

and Liberty Power Holdings, LLC’s (“Defendants’”) Motion for Summary Judgment (“Motion”)

based on the unavailability of evidence relevant to the Plaintiffs’ opposition to the Motion.

I.      Plaintiffs’ Rule 56(d) Application Is Conditional

        Plaintiffs urge that the Court resolve the Motion at its earliest opportunity, and fervently

oppose any delay that is not entirely necessary for their claims to survive. And as Plaintiffs

understand the Motion, there is no need for delay. As best Plaintiffs can tell, the Motion

primarily disputes the inferences drawn from the record about (1) whether Rhodes can litigate

calls that she answered after she moved back into the family residence to care for her father; and

(2) Katz’s purpose for maintaining the residential landline that Defendants’ vendors called.

Summary judgment does not properly resolve disputes over what inferences should be drawn

from undisputed facts, so these disputes do not warrant delaying the Motion.1

        The Motion does present certain clear and direct factual disputes, which (Plaintiffs

nonetheless believe) do not warrant delaying the Motion. For instance, Defendants contend

Rhodes only received one telephone call from Defendants’ vendors to her cellular telephone

call.2 (Def.s’ SOF for Rhodes 7, 9.) Based on this contention, Defendants argue that Rhodes does

not have standing to bring a TCPA claim for a single call. (Def.’s Mot. 13-17.)

1
     See Xiaoyan Tang v. Citizens Bank, N.A., 821 F.3d 206, 222 (1st Cir. 2016) (“it is not for this
     court on summary judgment to decide between competing inferences”). “[W]hen facts,
     though undisputed, are capable of supporting conflicting yet plausible inferences . . . then the
     choice between those inferences is not for the court on summary judgment.” In re Varrasso,
     37 F.3d 760, 764 (1st Cir. 1994) (citations omitted).
2
     The other clear factual dispute is over Defendants’ claim that Katz consented to their calls
     during an October 3, 2016 call and never revoked that consent: Plaintiffs point out that the
     caller identified himself as from Eversource, and Katz asked for a call back only because the
     connection was poor, and that he asked to be placed on Defendants’ Do Not Call List
     immediately afterwards. (Cf. Def.s’ SOF 34 Katz with Pl.s’ SOF 34-39.)

Plaintiffs’ Conditional Rule 56(d) Application    1                                  No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 174 Filed 07/12/19 Page 3 of 13



        However, Rhodes testified she received “several calls in 2016” to her cellular telephone

that were identified via discovery. (Pl.s’ SOF 2.) Rhodes’s cellular telephone number appears in

several of Defendants’ leads lists: Defendants’ Rule 30(b)(6) deponent could not identify any

reason why her cell phone number would not have been called given that it appeared in these

leads lists. (Id.) Moreover, Defendants’ counsel committed to Plaintiffs’ counsel in a May 14,

2019 email they would not to seek summary judgment on the grounds that Plaintiffs were unable

to identify and testify about calls they received, because discovery of Defendants’ call records

was incomplete:

                 Defendants acknowledge that it is possible they may have additional relevant call
                 records yet to be produced . . . Defendants agree that they will not use the
                 potential inability of the plaintiffs to indentify [sic] and testify as to such alleged
                 calls due to any relevant call records not having been produced as . . . a basis for
                 summary judgment as to such alleged calls . . .

(Preston Rule 56(d) Decl. ¶13.) Summary judgment on Defendants’ “single call” argument is

improper, both because Defendants reneged on their commitment to Plaintiffs, and because it is

reasonable to infer from this record that Defendants’ called Rhodes several times, and the Court

should “indulge[] all reasonable inferences in [Plaintiffs’] favor” on summary judgment. Cadle

Co. v. Hayes, 116 F.3d 957, 959 (1st Cir. 1997) (citations, punctuation omitted).

        Plaintiffs further recognize the Court can enter summary judgment on grounds it

identifies sua sponte.

II.     Rule 56(d) Relief May Be Necessary

        Plaintiffs recognize, of course, they may misapprehend the Motion. In an abundance of

caution, Plaintiffs conditionally apply to the Court to take discovery on any facts which the Court

deems now lacking of supporting evidence and would otherwise warrant summary judgment.

                 A party needing more time for discovery may invoke [Federal Rule 56(d)] under
                 which the court may deny or defer a pending motion for summary judgment after


Plaintiffs’ Conditional Rule 56(d) Application      2                                   No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 174 Filed 07/12/19 Page 4 of 13



                 the nonmovant shows by affidavit or declaration that it cannot present facts
                 essential to justify its opposition. “Rule 56(d) serves a valuable purpose. It
                 protects a litigant who justifiably needs additional time to respond in an effective
                 manner to a summary judgment motion.”

Angelo v. USA Triathlon, No. 13-12177, 2016 WL 126248, *2 (D. Mass. Jan. 12, 2016) (quoting

Rivera-Almodovar v. Instituto Socioeconomico Comunitario, Inc., 730 F.3d 23, 28 (1st Cir.

2013)). “Consistent with the salutary purposes underlying Rule 56(f), district courts should

construe motions that invoke the rule generously, holding parties to the rule’s spirit rather than

its letter.” Resolution Tr. Corp. v. N. Bridge Assocs., Inc., 22 F.3d 1198, 1203 (1st Cir. 1994)

(construing Rule 56(d)’s predecessor). Plaintiffs have taken care to address Rule 56(d)’s various

procedural requirements:

                 [Under Rule 56(d)], the party opposing summary judgment must make a sufficient
                 proffer: the proffer should be authoritative; it should be advanced in a timely
                 manner; and it should explain why the party is unable currently to adduce the
                 facts essential to opposing summary judgment.

In re PHC, Inc. S’holder Litig., 762 F.3d 138, 143 (1st Cir. 2014) (quoting, following Resolution

Tr. Corp., 22 F.3d at 1203; citation, punctuation omitted; underlying supplied for Court’s

review). See also Hicks v. Johnson, 755 F.3d 738, 743 (1st Cir. 2014) (collecting cases).

        A.       The Conditional Application Is Authoritative

        Plaintiffs rely on a supporting declaration by their counsel. (See Preston Rule 56(d)

Decl.) Declarations by counsel “who possesses firsthand knowledge and who is competent to

address the specifics of . . . the cause [and] the effect of discovery delays” suffice. Resolution

Trust Corp., 22 F.3d at 1204.

        B.       The Conditional Application Is Timely

        Plaintiffs’ conditional application is timely. Plaintiffs do “not necessarily need to file a

Rule 56(d) affidavit at the time [they] respond[] to the summary judgment motion,” but “must



Plaintiffs’ Conditional Rule 56(d) Application     3                                  No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 174 Filed 07/12/19 Page 5 of 13



file the affidavit at some time before the court passes on the motion.” Morrison v. Yum! Brands,

Inc., 53 F. Supp. 3d 437, 440 (D. Mass. 2014) (citing Nieves-Romero v. United States, 715 F.3d

375, 381 (1st Cir. 2013) (nonmovant must invoke Rule 56(d) “at the time he responds to the

summary judgment motion (or, at least, at some time before the [order] on that motion)”)).3

        C.       To the Extent the Court Finds Any Deficiencies in the Record, Defendants
                 Have Thwarted Plaintiffs’ Efforts to Take Discovery

        The Rule 56(d) application must show there was good cause for any failure to take

discovery of material facts earlier. When the Court bifurcated discovery, it also limited the

corresponding grounds for summary judgment. In the February 2019 bifurcation order, the Court

directed the parties to “complete discovery relevant to the alleged TCPA violations committed

against the named Plaintiffs.” (ECF Nos. 125 at 4.) In April 2019, the Court clarified:

                 [The bifurcation order] limits discovery to the issues pertaining specifically to the
                 individual plaintiffs, including the issues identified in the bifurcation motion. This
                 includes information available directly from the plaintiffs and from their service
                 providers. It does not include discovery on Defendants overall implementation of
                 Do-Not-Call policies or questions of agency. Summary Judgment motions should
                 be limited to issues that can be briefed based on that level of discovery.

(ECF No. 135.) These limits on the scope of summary judgment reflect the rule that discovery

restrictions cannot “force[] [Plaintiffs] to attempt to prove their substantive claims without

essential evidence.” Danny B. ex rel. Elliott v. Raimondo, 784 F.3d 825, 835 (1st Cir. 2015).

        The Court has the authority to enter summary judgment on grounds it identifies sua

sponte, but this requires due process for Plaintiffs: “appropriate notice and a chance to present

[essential] evidence” that “‘ensure[s] the targeted party has an adequate opportunity to dodge the

bullet.’” Ambit Corp. v. Delta Airlines, Inc., 707 F. Supp. 2d 74, 78 (D. Mass. 2010) (quoting

Berkovitz v. Home Box Office, Inc., 89 F.3d 24, 29 (1st Cir.1996)).


3
    Cf. Resolution Tr. Corp., 22 F.3d at 1204 (“no fixed time limit” for a Rule 56(d) application,
    except “within a reasonable time following receipt of a motion for summary judgment”).

Plaintiffs’ Conditional Rule 56(d) Application     4                                  No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 174 Filed 07/12/19 Page 6 of 13



        Moreover, Plaintiffs served discovery early and often on all relevant aspects of their

claims, but Defendants and their vendors have resisted that discovery. Defendants almost

uniformly objected that Plaintiffs’ discovery was improper pending bifurcation.

                 If the reason the party cannot adduce the facts essential to opposing summary
                 judgment is incomplete discovery, the party’s explanation (i.e., the third
                 requirement) should: (i) show good cause for the failure to have discovered the
                 facts sooner; (ii) set forth a plausible basis for believing that specific facts
                 probably exist; and (iii) indicate how the emergent facts will influence the
                 outcome of the pending summary judgment motion. . . . [I]n a case involving
                 incomplete discovery, the Rule 56(d) proffer requirements can be categorized as:
                 authoritativeness, timeliness, good cause, utility, and materiality. These
                 requirements are not inflexible and one or more of the requirements may be
                 relaxed, or even excused, to address the exigencies of a given case. When all the
                 requirements are satisfied, a strong presumption arises in favor of relief. With this
                 in mind, we turn now to our review of the record.

In re PHC, 762 F.3d at 143-44 (quoting, following Resolution Tr. Corp., 22 F.3d at 1203;

citation, punctuation omitted; underlying supplied for Court’s review).

        It bears mention that the spoofing by Defendants’ vendors has made it more difficult to

gather evidence that attributes calls to Defendants, and makes it very difficult or impossible for

Plaintiffs to their own records to identify every call from Defendants’ vendors. (Pl.’s SOF 11.)

Spoofing also violates the TCPA. Cf. 47 C.F.R. § 64.1200(b)(1), (d)(4). If Rhodes has to prove

Defendants called a particular number of times to survive summary judgment, then Rhodes

should be able to complete discovery on Defendants’ calls.

        Plaintiffs have sought to enforce their discovery. In November 2018, Plaintiffs served a

discovery letter seeking relief on specific requests for production (“RPDs”) that would help

Plaintiffs locate documents supporting their claims (including, for instance, dialers which would

records of calls to Plaintiffs). (ECF No. 110; Preston Rule 56(d) Decl. ¶12.) The Court has not

ruled on that letter. (Id.) Plaintiffs also sought to compel one of Defendants’ vendors (Mezzi

Marketing, LLC (“Mezzi”)) to comply with a subpoena. (Cf. id. ¶2 with Katz v. Mezzi Mktg.,


Plaintiffs’ Conditional Rule 56(d) Application     5                                  No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 174 Filed 07/12/19 Page 7 of 13



LLC, No. 18-2122, 2018 WL 4087923 (E.D.N.Y. Aug. 27, 2018).) The court presiding over that

ancillary litigation has yet not imposed any sanctions on Mezzi to coerce compliance with

Plaintiffs’ subpoena, although Plaintiffs recently updated that court of their deadlines in this

case, and their need for discovery from the subpoena. (Preston Rule 56(d) Decl. ¶¶3-4.)

        Plaintiffs have shown more than enough diligence in discovery to warrant Rule 56(d)

relief. A “party seeking ‘discovery expeditiously is not obligated to take heroic measures to

enforce his rights against a recalcitrant opponent.’” In re PHC, 762 F.3d at 144 (quoting

Carmona v. Toledo, 215 F.3d 124, 135 (1st Cir. 2000)).

                 When discovery is appropriately initiated, the burden of compliance lies foremost
                 with the party from whom the discovery is sought. Of course, the discovering
                 party has the right to file a motion to compel under [Rule] 37 [but absent] special
                 circumstances . . . a discovering party's failure to invoke Rule 37 celeritously will
                 not excuse the guilty party’s failure to furnish required discovery in a timely
                 manner.

Resolution Tr. Corp., 22 F.3d at 1206. Contentions “to the contrary [are] reminiscent of an

embezzler who seeks to avoid the consequences of his defalcation by criticizing the victim as

having been careless with its funds or slow in reporting shortages to the police.” Id.

                 In a matter like this, when plaintiffs’ case turns so largely on their ability to secure
                 evidence within the possession of defendants, courts should not render summary
                 judgment because of gaps in a plaintiff’s proof without first determining that
                 plaintiff has had a fair chance to obtain necessary and available evidence from the
                 other party. To rule otherwise would encourage defendants to stonewall during
                 discovery—withholding or covering up key information that is otherwise
                 available to them through the exercise of reasonable diligence.

In re PHC, 762 F.3d at 145 (quoting Carmona, 215 F.3d at 133; citation, punctuation omitted).

Plaintiffs have litigated vigorously enough to warrant relief under Rule 56(d).

        Given the broad scope of discovery foreclosed either by Defendants’ withholding

information objections or by bifurcation, Plaintiffs “present[] a plausible basis for a belief that

discoverable materials exist that would likely suffice to raise a genuine issue of material fact and,


Plaintiffs’ Conditional Rule 56(d) Application      6                                   No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 174 Filed 07/12/19 Page 8 of 13



thus, defeat summary judgment.” Resolution Tr. Corp., 22 F.3d at 1206. This Rule 56(d)

application does not have to present admissible evidence that outstanding discovery would

preclude summary judgment, “so long as it rises sufficiently above mere speculation.” Id. It is

sufficient for Plaintiffs’ Rule 56 declaration to “specif[y] . . . categories of materials requested

but withheld,” and to state based on counsel’s experience and other evidence, counsel has

“reason to believe that [Defendants have] not produced all of the records requested.” Id. at 1207.

This is particularly true where “there is no way to tell . . . how much [relevant] evidence was

withheld during discovery.” Danny B., 784 F.3d at 836.

                 1.       Defendants’ Vendors Have Withheld Relevant Documents

        Plaintiffs served subpoenas on Mezzi in May and June 2018 for relevant documents, and

moved to compel those subpoenas in August 2018. (Preston Rule 56(d) Decl. ¶2; Mezzi Mktg.,

2018 WL 4087923, at *3.) In October 2018, Plaintiffs served a renewed motion to compel Mezzi

to comply with the subpoenas—identifying specific documents that existed but were missing

from Mezzi’s production—and seeking an order compelling consent to disclosure of email from

Mezzi’s email providers, and forensic inspection of Mezzi’s computer media, on pain of coercive

sanctions. (Preston Rule 56(d) Decl. ¶3.) Mezzi still has not complied with Plaintiffs’ subpoena,

but the court presiding over Plaintiffs’ motion to compel has not yet imposed any coercive

sanctions on Mezzi—despite Plaintiffs’ renewed efforts in April 2019, shortly before the

deadline for individual discovery. (Id. ¶4.) Plaintiffs anticipate Defendants’ vendors (including

Mezzi) have documents and information that they have not provided to Plaintiffs which would be

critical to supporting Plaintiff’s claims, or to locating evidence that Plaintiffs could use to

support their claims. (Id. ¶6.) For instance, Mezzi has provided access to an Excel spreadsheet

showing over 200,000 calls between January 2018 and May 2018, which includes a couple of



Plaintiffs’ Conditional Rule 56(d) Application     7                                  No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 174 Filed 07/12/19 Page 9 of 13



calls to Rhodes’s residential landline, but does not go back far enough to contain other calls to

Katz and Rhodes in 2016. (Id.)

        Plaintiffs also served subpoenas on several of Defendants’ other vendors, but the only

response Plaintiffs received was a single set of objections. (Id. ¶5.)

                 2.       Defendants Have Withheld Relevant Documents

        On June 20, 2018, Katz served eighty (80) RPDs on Defendants for evidence of every

affirmative element of each of their claims, as well as discovery relative to the existence,

description, nature, custody, condition, and location of any documents or other tangible things

and the identity and location of persons with knowledge of evidence relevant to Plaintiffs’

claims. (Id. ¶7. See also ECF No. 67-1.)

        Defendants almost uniformly objected to the RPDs, and have undeniably withheld

responsive, non-privileged documents. (Preston Rule 56(d) Decl. ¶8.) To give concrete

examples, Defendants have lead lists which include Plaintiffs’ telephone numbers, but have

withheld them from production. (Id. ¶8.) Likewise, there should be multiple disposition reports

reflecting calls to Plaintiffs, Defendants’ Rule 30(b)(6) deponent was unable to testify why those

disposition reports were not produced, or whether Defendants even searched those disposition

reports for Plaintiffs’ telephone numbers. (Id.)

        Defendants’ responses to Plaintiffs’ RPDs violate Rule 34 because they fail to “state

whether any responsive materials are being withheld on the basis of [a particular] objection.”

Fed. R. Civ. P. 34(b)(2)(B). “A proper written response should also provide sufficient

information for the requesting party, and the court, to be satisfied that the responding party

conducted an adequate investigation for responsive materials,” In re Rivera, No. 16-4676, 2017

WL 5163695, *3 (C.D. Cal. Apr. 14, 2017), and “identify explicitly the nature of its search for

documents responsive to each request.” Moore v. Pflug Packaging & Fulfillment, Inc., No. 17-

Plaintiffs’ Conditional Rule 56(d) Application     8                                No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 174 Filed 07/12/19 Page 10 of 13



05823, 2018 WL 1938557, *3 (N.D. Cal. Apr. 25, 2018).4 For instance, Defendants’ responses to

RPDs 1 and 2 refuse to produce call records based on bifurcation, but Defendants’ failure to state

what responsive materials they withheld on that basis leaves it unclear whether or not Defendants

withheld responsive documents related to the individual Plaintiffs—call records showing calls to

the individual Plaintiffs or leads lists showing Plaintiffs’ individual numbers. Fed. R. Civ. P.

34(b)(2)(C). “If Defendants have withheld any responsive information on the basis of an

objection, Plaintiffs are entitled to know that . . .” Guarriello v. Family Endowment Partners, LP,

No. 14-13351, 2015 WL 12953233, *2 (D. Mass. Dec. 21, 2015) (citing Fed. R. Civ. P. 34

advisory committee’s notes for 2015 amendment).

        Likewise, Defendants have also reneged on their commitment to the Court to produce

other documents. In the opposition leading to the September 2018 order, Defendants quoted

Katz’s request for production (namely, RPD 12) seeking communications about this case

between Defendants and anyone who receives a subpoena (such as many of Defendants’

vendors), and stated “Defendants will produce documents responsive to this Request and will

seasonably supplement that response.” (ECF No. 61 at 8.) The Court’s September 2018 order

recognized Defendants “agreed to produce documents that are responsive to Plaintiffs’ request

for communications with third parties about the outstanding subpoenas” (that is, Katz’s RPD 12).

Katz v. Liberty Power Corp., LLC, No. 18-10506, 2018 WL 4398256, *2 (D. Mass. Sept. 14,

2018). It only became clear that Defendants withheld responsive documents in a colloquy during

Defendants’ Rule 30(b)(6) deposition:

4
    See CapRate Events, LLC v. Knobloch, No. 17-5907, 2018 WL 4378167, *2 (E.D.N.Y. Apr.
    18, 2018) (Rule 34(b)(2)(B) “force[s] parties to be transparent about discovery. . . . proper
    response would have been to indicate a scope of documents that it would produce, state that
    other documents exist, but would be withheld on the basis of the burden of collecting and
    producing those documents”). See also Stancu v. Hyatt Corp./Hyatt Regency, Dallas, No. 17-
    2918, 2018 WL 888909, *3 (N.D. Tex. Feb. 14, 2018) (collecting cases).

Plaintiffs’ Conditional Rule 56(d) Application    9                                 No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 174 Filed 07/12/19 Page 11 of 13



                 Q.                         [RPD 12] was not narrowed because defendants agreed to
                                            produce all documents responsive to this request.

                 MR. BRUNDAGE:              I believe there’s an objection but subject to the objection.

                 MR. PRESTON:               I believe the court ruled that you agreed to produce all
                                            documents responsive to this request.

                 BY MR. PRESTON:
                 Q.              Were documents withheld based on that objection?

                 A.                         I’m not aware.

(Castillo Depo. Tr. 153:25-154:8. See also id. 144:21-150:12 for context.) The only objection to

RPD 12 that Defendants made, however, was to attorney-client privilege and work product.

                 3.       Defendants Have Withheld Relevant Information

        On August 20, 2018, Katz served three Interrogatories seeking basic information to locate

relevant evidence, including the basis for Defendants’ declaration that their vendor made

particular calls, as well as dialers and databases used by Defendant and their vendors. (Preston

Rule 56(d) Decl. ¶9.) Defendants objected to all this discovery, primarily on the basis that

bifurcation was pending. (Id.)

        On March 25, 2019, Rhodes served interrogatories that asked Defendants about the calls

made to Plaintiffs, any evidence of consent for those calls, and the facts they would use in their

Motion. (Id. ¶10.) Defendants gave incomplete answers about the calls made to Plaintiffs, and

objected to the rest. (Id.)

        On May 21, Rhodes served interrogatories on Defendants that asked which employees’

Skype messages they were preserving. (Id. ¶11.) On June 5, Defendants served answers that

indicated that Defendants were not preserving Skype messages with respect to most of their

workforce. (Id.; ECF No. 162-3.) On June 21, after a renewed effort to meet and confer,

Plaintiffs moved to compel Defendants to preserve all their employees’ Skype records. (Id. ¶14;


Plaintiffs’ Conditional Rule 56(d) Application        10                                  No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 174 Filed 07/12/19 Page 12 of 13



ECF No. 162-1.) Plaintiffs’ pending motion to preserve Defendants’ Skype records summarized

evidence showing that Defendants’ communications with their vendors are highly probative, and

likely to lead to specific documents supporting Plaintiffs’ claims—or to explain why such

evidence might be missing. (Id. at 6-7; Preston Rule 56(d) Decl. ¶14.)

III.    Plaintiffs’ Rule 56(d) Application Is Conditional

        Plaintiffs do not understand the Motion to require any additional evidence for Plaintiffs to

prevail on their Opposition. In particular, they do not believe they need evidence showing

additional calls to Rhodes’s cellular telephone in 2016 given the law on the Motion. However, in

an abundance of caution, Plaintiffs bring this Rule 56(d) application conditionally in the event

the Court finds Plaintiffs failed to adduce additional evidence of those calls or any other piece of

evidence essential to their claims surviving summary judgment on the Motion. There is ample

basis for Rule 56(d) relief in that event.


Dated: July 12, 2019               By:           s/Ethan Preston
                                                   David C. Parisi
                                                   dcparisi@parisihavens.com
                                                   Suzanne Havens Beckman
                                                   shavens@parisihavens.com
                                                   PARISI & HAVENS LLP
                                                   212 Marine Street, Unit 100
                                                   Santa Monica, California 90405
                                                   Telephone: (818) 990-1299
                                                   Facsimile: (818) 501-7852

                                                  Matthew R. Mendelsohn
                                                  mrm@mazieslater.com
                                                  MAZIE SLATER KATZ & FREEMAN, LLC
                                                  103 Eisenhower Parkway
                                                  Roseland, New Jersey 07068
                                                  Telephone: (973) 228-0391
                                                  Facsimile: (973) 228-0303

                                                  Yitzchak H. Lieberman
                                                  ylieberman@parasmoliebermanlaw.com


Plaintiffs’ Conditional Rule 56(d) Application       11                             No. 1:18-cv-10506
         Case 1:18-cv-10506-ADB Document 174 Filed 07/12/19 Page 13 of 13



                                                  Grace E. Parasmo
                                                  gparasmo@parasmoliebermanlaw.com
                                                  PARASMO LIEBERMAN LAW
                                                  7400 Hollywood Boulevard, Suite 505
                                                  Los Angeles, California 90046
                                                  Telephone: (917) 657-6857
                                                  Facsimile: (877) 501-3346

                                                  Ethan Preston
                                                  ep@eplaw.us
                                                  PRESTON LAW OFFICES
                                                  4054 McKinney Avenue, Suite 310
                                                  Dallas, Texas 75204
                                                  Telephone: (972) 564-8340
                                                  Facsimile: (866) 509-1197

                                                  Attorneys for Plaintiff Plaintiffs Samuel Katz,
                                                  Alexander Braurman, and Lynne Rhodes, on their
                                                  own behalf, and behalf of all others similarly
                                                  situated


                                      CERTIFICATE OF SERVICE

I, Ethan Preston, hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).

Dated: July 12, 2019               By:           s/Ethan Preston
                                                   Ethan Preston




Plaintiffs’ Conditional Rule 56(d) Application       12                             No. 1:18-cv-10506
